Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/11/2019 was considered by the examiner.
Drawings
The drawings are objected to because Figs. 3 and 5 are supposed to show two different embodiments where the external communication path is located on a front side in Fig. 3 and a rear side in Fig. 5.  However the designation of “front” and “rear” are made with respect to the direction of rotation (see claims 4 and 5 and illustrated as P). The direction of rotation shown in Fig. 3 is counter-clockwise and in Fig. 5 it is clockwise.  This reversal results in the external communication path being, with respect to the direction of rotation, on the same side.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites
“an outside” in lines 5 and 10 of the claim.  The first instance is clearly the radial outlet of the impeller.  In the second instance, however, it is not clear if the term refers to the radial outlet of the impeller or an outlet of the outer communication pipe (3a).
“the outside” in line 16 of the claim.  It is unclear which of the “an outside” is being referred to.
Claims 2-14 are unclear for their dependency from claim 1.
Claim 2 is unclear in that it recites
“a flow path cross-sectional area of the circumferential flow path”.  However claim 1 recites “the circumferential flow path has a uniform flow path cross-sectional area”.  It is unclear if the area of claim 2 is the same or different from the area of claim 1.
Claims 1, 4-6 and 9-14 each recite
“an inner wall surface of the external communication path”.  The antecedent basis of all but the first recitation should be changed from “an” to “the”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buchi GB 627072 in view of Konig US 9086002 and Schilling US 4735551.
Regarding claim 1, Buchi teaches (Fig. 14) a centrifugal compressor comprising: 
a rotary shaft (2) which is configured to rotate around an axis; 
impellers (1’ – 1’’’’’) which arranged to form a plurality of stages with respect to the rotary shaft in an axis direction and are configured to pressure-feed a fluid flowing in from an inlet (inlet of impeller, not inlet to compressor) on one side in the axis direction to an outside (outlet of impeller, not outlet of pump) in a radial direction; and 
a casing (Fig. 14) which surrounds the rotary shaft and the impellers and has 
an intermediate flow path (6, 7) through which the fluid discharged from a preceding stage impeller of the impellers adjacent to each other is introduced into a subsequent stage impeller and 
a suction-and-discharge flow path (8 – 8’’’’) which connects the intermediate flow path and an outside to each other, 
wherein the suction-and-discharge flow path (8 – 8’’’’ to inlet of impeller) includes 
smooth wall which extends in an arc shape about the axis in a circumferential direction of the axis (Fig. 14) and communicates with the intermediate flow path (6, 7) in the circumferential direction (Fig. 14), and
an external communication path (circumferential path leading from impeller 1’’ to cooler 20).
Although not explicitly shown Buchi would inherently have (see figure below)
an external communication path which is connected to both circumferential ends of the smooth wall and communicates with the outside (outlet of the impeller), 
wherein a convex curved surface, having a convex pointed surface shape continuous to an inner wall surface of the external communication path when viewed in the axis direction, is provided between an outer peripheral wall surface of the smooth wall and an inner wall surface of the external communication path. 

    PNG
    media_image1.png
    937
    1094
    media_image1.png
    Greyscale

However it does not teach that the smooth wall comprises 
a circumferential flow path having a uniform flow path cross-sectional area in the circumferential direction, 
wherein the convex pointed surface is curved, and 
the curve has a curvature radius defined as R and a radial dimension of the circumferential flow path is defined as W, a relationship of W≤R≤3W is established.
Konig teaches a circumferential compressor comprising a smooth wall with a circumferential flow path (50) in order to dampen sound emissions (col. 3 ln. 26-27).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the smooth wall as taught by Buchi by utilizing a circumferential flow path as taught by Konig in order to dampen sound emissions in the radial compressor.

    PNG
    media_image2.png
    937
    1094
    media_image2.png
    Greyscale

	Schilling teaches a convex surface (“protruding nose”) applicable to centrifugal blowers, fans and compressors (col. 1 ln. 24) comprising
having a radius in the range of 10 mm to 2 mm (col. 2 ln. 11-22)
in order to enhance the pushing power of the rotory fan (or impeller for a compressor) and for decreasing the flow resistance (col. 2 ln. 40-44).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the convex surface as taught by Buchi by utilizing a curved surface with a radius in order to enhance the pushing power of the compressor’s impeller and decrease flow resistance.
	Unless Applicant can show that the particular range of the radius being between one to three times the radial dimension of the circumferential flow path is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radius of Schilling, to be within the claimed range in order to discover the optimum or workable ranges by routine experimentation so as to maximize the pushing power of the compressor’s impeller and minimize flow resistance.
Regarding claim 2, Buchi further teaches 
diverging walls of the external communication path (circumferential path leading from impeller 1’’ to cooler 20) creating a throat (inherent).
One of ordinary skill in the art would understand that the diverging nature of the diffuser’s external communication path is to increase the efficiency by allowing a more gradual expansion and therefore less turbulent area for the fluid to reduce in velocity.
However the combination does not teach that 
in a case where a flow path cross-sectional area of the circumferential flow path is defined as A, and a throat area which is a minimum flow path cross-sectional area of a flow path with which the convex curved surface is in contact in the suction-and-discharge flow path is defined as B, a relationship of 2A≤5B≤5A is established.
Unless Applicant can show that the particular ratio of A to B is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify either or both the area of the circumferential flow path in order to optimize the sound dampening as taught by Konig and/or the divergence of the external communication path thereby adjusting the throat as taught by Bochi, in order to discover the optimum or workable ranges by routine experimentation that will maximize sound dampening and/or increase efficiency by reducing turbulence and velocity of the flow.
Regarding claim 3, Buchi further teaches that the intermediate flow path (6, 7) includes 
a diffuser flow path (4) which extends radially outward from the preceding stage impeller, 
a return bend portion (6, 7) which is connected to a downstream side (8) of the diffuser flow path and is curved radially inward (Fig. 14), and 
a straight flow path (occupied by diffuser vanes in Fig. 14) which is connected to a downstream side (8) of the return bend portion and extends radially inward (Fig. 14).

Regarding claims 4 and 5, Buchi further teaches that 
the external communication path extends from a portion between both ends of the circumferential flow path toward a side (bottom side in Fig. 14, which for claim 4 will be designated a “front side” and for claim 5 will be designated a “rear side” since the designation of “front” or “rear” does not change the structure in any way) in a rotation direction of the rotary shaft and along a tangential line of the circumferential flow path (see figure of claim 1), and 
the convex curved surface is formed between the outer peripheral wall surface of the circumferential flow path and an inner wall surface of the external communication path on the “front” or “rear” side in the rotation direction (see figure of claim 1).
Regarding claim 6
the external communication path (circumferential path leading from impeller 1’’ to cooler 20) extends radially outward from a portion between both ends of the circumferential flow path (Fig. 14), and
wherein the convex curved surface is formed
between the outer peripheral wall surface of the circumferential flow path and an inner wall surface of the external communication path on a “front” side  in a rotation direction of the rotary shaft (side removed to show the cut-a-way of Fig. 14), and 
between the outer peripheral wall surface of the circumferential flow path and an inner wall surface of the external communication path on a rear side in the rotation direction (side remaining in the cut-a-way of Fig. 14).
Regarding claim 7, Buchi further teaches a turbo refrigerator (by cooling the fluid at 20) comprising the centrifugal compressor according to claim 1 (see claim 1).
Regarding claim 8, see claim 3 above.
Regarding claims 9-10, see claim 4 above.
Regarding claims 11-12, see claim 5 above.
Regarding claims 13-14, see claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charron US 6273674 for a centrifugal compressor with a circumferential groove.
Eguchi US 8105026 for the radius of the tongue.
Thomson-Houston GB 168772 for the external communication path (75) being at a bottom central location (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Wiehe can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747